UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 28, 2012 - or - ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173579 LRI Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5894571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3011 Armory Drive, Suite 300, Nashville, Tennessee37204 (Address of principal executive offices) (Zip Code) (615)885-9056 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo As of December 11, 2012, the registrant has 1 Common Unit, $0.01 par value, outstanding (which is owned by Roadhouse Parent Inc., the registrant’s direct owner), and is not publicly traded. LRI HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q QUARTERLY PERIOD ENDED OCTOBER 28, 2012 TABLE OF CONTENTS PARTIFINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Stockholder’s Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 20 Item4. Controls and Procedures 21 PART IIOTHER INFORMATION Item 1. Legal Proceedings 22 Item1A. Risk Factors 22 Item6. Exhibits 22 Signatures 23 - 2 - PART I—FINANCIAL INFORMATION ITEM 1—FINANCIAL STATEMENTS LRI Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands, except share data) October 28, 2012 July 29, 2012 ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Receivables Inventories Prepaid expenses and other current assets Income taxes receivable - Deferred income taxes Total current assets Property and equipment, net Other assets Goodwill Tradename Other intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Accounts payable $ $ Payable to RHI 50 Income taxes payable - Other current liabilities and accrued expenses Total current liabilities Long-term debt Deferred income taxes Other long-term obligations Total liabilities Commitments and contingencies (Note4) - - Stockholder’s equity: Common stock ($0.01 par value; 100 shares authorized; 1 share issued and outstanding) - - Additional paid-in capital Retained deficit ) ) Total stockholder’s equity Total liabilities and stockholder’s equity $ $ See accompanying notes to the condensed consolidated financial statements. - 3 - Table of Contents LRI Holdings, Inc. Condensed Consolidated Statements of Operations (unaudited) Thirteen weeks ended (In thousands) October 28, 2012 October 30, 2011 Revenues: Net sales $ $ Franchise fees and royalties Total revenues Costs and expenses: Restaurant operating costs: Cost of goods sold Labor and other related expenses Occupancy costs Other restaurant operating expenses Depreciation and amortization Pre-opening expenses General and administrative Total costs and expenses Operating income Interest expense, net Loss before income taxes ) ) Income tax expense (benefit) ) Net loss $ ) $ ) See accompanying notes to the condensed consolidated financial statements. - 4 - Table of Contents LRI Holdings, Inc. Condensed Consolidated Statements of Stockholder’s Equity (unaudited) Additional Total Common paid-in Retained stockholder's (In thousands, except share data) Shares Amount capital deficit equity Balances at July 31, 2011 1 $
